Case 21-10632-BFK         Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13            Desc Main
                                    Document     Page 1 of 7



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

In re:                                    )
                                          )
PJF LIMITED (FAMILY) PARTNERSHIP,         )
                                          )                  Case No: 21-10632-BFK
      Debtor.                             )
                                          )                  Chapter 12
__________________________________________)

         JOINDER OF KEVIN R. MCCARTHY, CHAPTER 7 TRUSTEE OF
 PHILIP JAY FETNER, IN MOTION TO DISMISS AND REQUEST FOR BAR ORDER

         Kevin R. McCarthy, through his undersigned counsel, in his capacity as Chapter 7 trustee

(the “Chapter 7 Trustee”) of Philip Jay Fetner (“Mr. Fetner”) hereby submits this Joinder in the

Motion to Dismiss and Request for Bar Order [docket no. 10] (the “Motion”) filed by

Wilmington Savings Fund Society, FSG, Not In Its Individual Capacity but solely as Trustee for

BCAT 2017-19TT (“Wilmington Savings”). In support of the Motion and this Joinder, the

Chapter 7 Trustee respectfully represents:

         1.      On September 7, 2017 (the “Petition Date”), Mr. Fetner filed his individual

voluntary petition under Chapter 11 of the Bankruptcy Code, Case No. 17-13036-KRK (the

“Individual Case”), in the United States Bankruptcy Court for the Eastern District of Virginia

(the “Court”).

         2.      Mr. Fetner’s principal asset was his 100% ownership interest in PJF Limited

Partnership (the “Debtor”). Mr. Fetner’s ownership interest was 1% as the sole general partner,

and 99% as the sole beneficiary of a family trust that owned the 99% limited partnership

interests. Judge Kindred already has ruled that Mr. Fetner’s bankruptcy estate is the sole

beneficial owner of the Debtor. The Debtor’s legal status was cancelled effective December 31,

2011 for failure to pay its annual registration fees. See Motion, Exhibit G. Because it was not
Case 21-10632-BFK        Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13              Desc Main
                                   Document     Page 2 of 7



reinstated within five years from its cancellation, the Debtor cannot be reinstated. See id.; Va.

Code § 50-73.52:7.

       3.      On June 13, 2019, the Court granted the United States Trustee’s motion to convert

Mr. Fetner’s case to a case under chapter 7, and entered its Order of Conversion from Chapter 11

to Chapter 7 (Indiv. Case. Dkt. # 225) (the “Conversion Order”). The Conversion Order was

amended by order entered on June 24, 2019 (Indiv. Case Dkt. # 238).

       4.      The Chapter 7 Trustee was appointed as interim trustee. See Indiv. Case Dkt. #

230, 231; see also 11 U.S.C. § 701.

       5.      On May 14, 2020, the Chapter 7 Trustee filed his Motion For Approval Of

Settlements And Entry Of Bar Order, [Indiv. Case Docket No. 294] (the “Global Settlement

Motion”). The Global Settlement Motion sought approval of a global settlement between the

Trustee and all of the defendants in the adversary proceeding No. 19-01039-KHK. The Court

granted the Global Settlement Motion (see Indiv. Case Docket No. 302, the “Global Settlement

Order”) and granting the request for a bar order (see Indiv. Case Docket No. 303). As part of the

Global Settlement Motion, among other things, one of the defendants who asserted a second

position lien on the real property owned by the Debtor agreed to a carve-out in favor of the Mr.

Fetner’s individual bankruptcy estate.

       6.      On August 21, 2020, the Chapter 7 Trustee filed his Motion for Approval of

Settlement with Wilmington Savings; and Entry of Bar Order [Indiv. Case Docket No. 321] (the

“Wilmington Savings Settlement Motion”). Among other things, as part of such settlement

Wilmington Savings agreed: to cap its claim at the amount of $2.1 million (plus post settlement

legal fees and cost); to pay $30,000 by Wilmington Savings to Mr. Fetner’s bankruptcy estate;

to waive the right to receive any distribution from Mr. Fetner’s bankruptcy estate. As the



                                                 2
Case 21-10632-BFK         Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13                Desc Main
                                    Document     Page 3 of 7



Chapter 7 Trustee noted in the introduction to the Wilmington Settlement Motion: “Although no

assurance can be offered that the foreclosure sale price will exceed the capped amount of

Wilmington’s claim, this process creates the possibility of a distribution in which the estate and

other creditors may share.”

         7.    The Court granted the Wilmington Settlement Motion, including a bar order that

enjoined Mr. Fetner from, among other things, challenging the amount of Wilmington Savings’

claim, or the scope or priority of Wilmington Savings’ lien against the property. See Order

Granting Motion for Approval of Settlements entered October 29, 2020 [Indiv. Case Docket No.

352] (the “Wilmington Settlement Order”).

         8.    Mr. Fetner appealed both the Global Settlement Order and the Wilmington

Settlement Order. The United States District Court for the Eastern District of Virginia has

affirmed both orders. See Civil Action No. 1:20-cv-828 (AJT/MSN), docket no. 10 (entered

February 5, 2021); Civil Action No 1:20-cv-1408 (AJT/MSN), docket no. 11 (entered April 22,

2021).

                              STATEMENT IN SUPPORT OF MOTION

         9.    The Chapter 7 Trustee joins in the Motion and incorporates it by reference herein.

         10.   In addition to the arguments presented by Wilmington Savings, the Chapter 7

Trustee believes that dismissal of the Debtor’s Chapter 12 petition is mandated because the

Debtor has been dissolved under the law of the Commonwealth of Virginia, cannot be reinstated,

and is precluded under law from conducting any business, other than winding down and

liquidating its assets. Further, Mr. Fetner’s litigation tactics, including the attempted pro se filing

of the petition in this case, is damaging to creditors and parties in interest in his individual

bankruptcy case. This is because Wilmington Savings is entitled to recover its post-settlement

fees and costs ahead of any distribution to the Chapter 7 Trustee from the sale of the property.

                                                   3
Case 21-10632-BFK        Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13                Desc Main
                                   Document     Page 4 of 7



       11.     The status of the Debtor as a cancelled limited partnership makes reorganization

impossible. The existence of a Virginia limited partnership that fails to pay its annual

registration fee on or before December 31 of the year assessed is automatically cancelled as of

that day. See Va. Code §§ 50-73.52:5(a); 50-73.69(b). As shown by Exhibit G to the Motion,

the Debtor’s status as a limited partnership was cancelled effective December 31, 2011.

       12.     Limited partnerships that are canceled for non-payment of are not permitted to

continue business as usual; they are required to liquidate their assets and wind down their affairs:

       The properties and affairs of a limited partnership whose existence has been canceled
       pursuant to this section shall pass automatically to its general partners as trustees in
       liquidation. The trustees shall then proceed to (i) collect the assets of the limited
       partnership; (ii) sell, convey, and dispose of such of its properties as are not to be
       distributed in kind to its partners; (iii) pay, satisfy, and discharge its liabilities and
       obligations; and (iv) do all other acts required to liquidate its business and affairs. After
       paying or adequately providing for the payment of all its obligations, the trustees shall
       distribute the remainder of its assets, either in cash or in kind, among its partners
       according to their respective rights and interests.

Va. Code § 50-73.52:5(c); see also Va. Code § 50-73.49(5) (limited partnership is dissolved and
its affairs shall be would up upon the automatic cancellation of its existence pursuant to § 50-
73.52:5).

       13.     A limited partnership that has ceased to exist may apply to the State Corporation

Commission for reinstatement, but it must do so within five years of its cancellation. See Va.

Code § 50-73.52:7. The Debtor did not seek reinstatement timely (or ever), and almost ten years

have passed since it was cancelled.

       14.     Further, transacting business in the Commonwealth as a limited partnership is

unlawful unless the person is “either a domestic limited partnership or a foreign limited

partnership authorized to transact business in the Commonwealth.” Va. Code s 50-73.10:1.

       15.     Courts that have considered, in the context of chapter 11 cases, the ability of a

cancelled limited partnership to reorganize have concluded that cancelled partnerships are not

eligible to reorganize. See In re C-TC 9th Ave. Partnership, 113 F.3d 1304, 1309 (2d Cir. 1997)

                                                  4
Case 21-10632-BFK        Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13              Desc Main
                                   Document     Page 5 of 7



(affirming dismissal of chapter 11 case because dissolved partnership was prohibited from

conducting business); In re Hagerstown Fiber Ltd. Pshp., No. 98 B 41988(SMB), 1998 Bankr.

LEXIS 1054 (Bankr S.D.N.Y. August 24, 1998) (dismissing chapter 11 case because debtor

sought to use chapter 11 to reorganize despite termination of limited partnership under Maryland

law). For this purpose, there is no identifiable distinction between chapter 11 and chapter 12.

       16.     The cancellation of the Debtor as a limited partnership was called to Mr. Fetner’s

attention prior to the conversion of his individual case to chapter 7. Since that time, he has

continued to enjoy the use of the property owned by the Debtor, and has taken no action to wind

down the affairs of the Debtor or liquidate its assets. Mr. Fetner’s objective is to hold on to the

property for his personal use and enjoyment as long as he can. His own filings in this case admit

that he has continued to operate the business for many years following cancellation of the

Debtor: “In 2015 and subsequently, Fetner began exploring with the owner of Mary’s Alpaca

combining certain operations with Coachman Farms to increase business and profitability.” See

Petitioner’s Expedited Motion for Temporary Stay of All Further Pleadings in this Matter Until

Such Times As Are Established by the Order of this Court [clerk’s docket no 24] (the “Expedited

Motion”) at page 3. Mr. Fetner further states: “Fetner today is negotiating the financing to

provide Mary’s Alpaca with substantial funds for marketing the revolutionary plant food this

year to the general public.” Id. at page 4.

       17.     It is amply clear that the Debtor cannot be reorganized. This case should be

dismissed.

       18.     The Chapter 7 Trustee reserves all rights and remedies against Mr. Fetner for

filing the petition in this case, including without limitation seeking a contempt order for his




                                                  5
Case 21-10632-BFK         Doc 31     Filed 05/12/21 Entered 05/12/21 18:40:13           Desc Main
                                     Document     Page 6 of 7



exercise of control over property of his individual bankruptcy estate in violation of 11 U.S.C. §

362(a)(3).

        WHEREFORE, Kevin R. McCarthy, in his capacity as chapter 7 trustee for Philip Jay

Fetner, requests that the Court grant the Motion, dismiss the above captioned case, and grant

such other and further relief as is just.

Dated: May 12, 2021                                  Respectfully submitted,

                                                     /s/ Bradford F. Englander
                                                     Whiteford Taylor & Preston, LLP
                                                     Bradford F. Englander, Esq., VSB #36221
                                                     3190 Fairview Park Drive, Suite 800
                                                     Falls Church, Virginia 22042
                                                     Telephone: (703) 280-9081
                                                     Facsimile: (703) 280-3370
                                                     Email: benglander@wtplaw.com

                                                     Counsel for Kevin R. McCarthy, Chapter 7
                                                     Trustee for Philip Jay Fetner




                                                 6
Case 21-10632-BFK        Doc 31    Filed 05/12/21 Entered 05/12/21 18:40:13            Desc Main
                                   Document     Page 7 of 7



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 12, 2021, I caused a copy of the foregoing Joinder to be
served via the Court’ s Electronic Case Filing System on all parties requesting notice thereby in
the above-captioned case, and by first-class mail, postage prepaid, and by e-mail, on the parties
on the attached Service List.




                                              /s/ Bradford F. Englander
                                                  Bradford F. Englander


Service by First Class United States mail
Philip Jay Fetner
7476 Stoney Hill Lane
The Plains, VA 20198
And by e-mail to pjayfetner@aol.com




                                                7
